SWIFT, Judge.
For the reasons this day assigned in the consolidated case bearing our docket No. 7019, entitled, “Viola Cassity v. James Williams, d/b/a Medi-Trans Ambulance Service, et al.”, 373 So.2d 586, the judgment appealed is affirmed insofar as: (1) the awards to the plaintiffs, Royal-Globe Insurance Company and Mark Thompson, and against the defendants, James Williams, d/b/a Medi-Trans Ambulance Service, Billy Williams and United States Fidelity and Guaranty Company, are concerned; (2) it dismissed the plaintiffs’ main demand against Viola Cassity and Hanover Insurance Company; and (3) it dismissed the third party demand of James Williams, d/b/a Medi-Trans Ambulance Service, Billy Williams and United States Fidelity and Guaranty Company against Viola Cassity. Otherwise, said judgment is reversed and set aside and judgment is now rendered; (1) dismissing the plaintiffs’ main demand against Claude E. Hodnett, Catherine H. Hodnett and Government Employees Insurance Company; and (2) dismissing the third party demand of James Williams, d/b/a Medi-Trans Ambulance Service, Billy Williams and United States Fidelity and Guaranty Company against Claude E. Hodnett, Catherine H. Hodnett, Government Employees Insurance Company and Martin W. Reid. All costs of the suit, including this appeal, are to be paid by the said third party plaintiffs.
AFFIRMED IN PART, REVERSED IN PART AND RENDERED.